NOTICE of ALLOWANCE
Examiner acknowledges receipt of the reply filed 8/30/2022, in response to the non-final office action mailed 6/8/2022.
Claims 6-10 are pending.  
Claims 6-10 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections- withdrawn
The objection of claims 1, 7, and 10 is withdrawn in view of the amendment filed 8/30/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 6-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 8/30/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method of treating a subject with HIV associated neurodegenerative disorder (HAND) comprising administering to the subject with HAND a therapeutically effective amount of BI8R (SEQ ID NO: 1) and combined anti-retroviral therapy (cART) is free of the prior art.
The closest prior art to the instant claims is Tyor et al. (Neurology 82 (10 Suppl):P4. 308 (April 2014)- previously cited).
Tyor et al. teach successful treatment of a mouse model of HIV encephalitis (HIVE) comprising administration of B18R.  The reference further expressly teaches combination of B18R and a combined antiretroviral therapy (cART) in the treatment of HIVE.  
As noted by applicant in the reply filed 5/24/2022 at pp. 7-8, HIVE relates to pathological features of HIV in the brain whereas HAND, as claimed, relates to cognitive dysfunctions affiliated with HIV.  Applicant refers to the reference Cook et al. (Ann Neruol 57:705-803 (2005)) for support distinguishing HIVE vs. HAND.  Cook et al. indicate that although cART therapy has been indicated to reduce pathological parameters in HIVE, there is no indication that it can treat cognitive dysfunction, e.g., does not treat HAND. 
Accordingly, the claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Claims 6-10 are allowed as set forth in the reply filed 8/30/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654